 



Exhibit 10-x
NOTICE TO U.S. TAX RESIDENTS:



VESTING OF THIS RESTRICTED STOCK UNIT AWARD WILL BE A TAXABLE EVENT AND WILL
RESULT IN THE RECOGNITION BY YOU OF ORDINARY INCOME IN AN AMOUNT EQUAL TO THE
FAIR MARKET VALUE OF THE SHARES UNDERLYING THIS RESTRICTED STOCK UNIT AWARD THAT
BECOME VESTED. ON SUCH DATE WHEN VESTING OCCURS AND AS A CONDITION TO THE SHARES
BEING RELEASED TO YOU, THE COMPANY MUST COLLECT ALL REQUIRED INCOME, SOCIAL AND
OTHER PAYROLL TAX WITHHOLDING FROM YOU BASED UPON SUCH FAIR MARKET VALUE.
NOTICE TO NON-U.S. RESIDENTS:



YOU MAY HAVE ADDITIONAL TERMS AND CONDITIONS FOR YOUR AWARD, WHICH ARE DESCRIBED
IN EXHIBIT B TO THIS AGREEMENT. IN ADDITION, IF YOU ARE A TAX RESIDENT OF A
COUNTRY OUTSIDE THE U.S., YOUR TAX CONSEQUENCES MAY BE DIFFERENT THAN DESCRIBED
ABOVE. AS A CONDITION TO THE SHARES BEING RELEASED TO YOU, THE COMPANY MUST
COLLECT ALL REQUIRED INCOME, SOCIAL AND OTHER PAYROLL TAX WITHHOLDING THAT MAY
BE DUE BY REASON OF THE GRANT OR VESTING OF THIS AWARD.
ADC TELECOMMUNICATIONS, INC.
THREE-YEAR PERFORMANCE BASED
RESTRICTED STOCK UNIT AWARD AGREEMENT

     
TO:
  STOCK PROGRAM ID#:
RSU#:
  SAP EMPLOYEE ID#:

To encourage your continued employment with ADC Telecommunications, Inc. (the
“Company”) or its Affiliates, you have been granted this restricted stock unit
award (the “Award”) pursuant to the Company’s Global Stock Incentive Plan (the
“Plan”). The Award represents the right to receive shares of Common Stock of the
Company subject to the fulfillment of the vesting conditions set forth in this
agreement and the additional terms and conditions set forth in Exhibits A and B
to this agreement (collectively, this “Agreement”).
The terms of the Award are as set forth in this Agreement and in the Plan. The
Plan is incorporated into this Agreement by reference, which means that this
Agreement is limited by and subject to the express terms and provisions of the
Plan. In the event of a conflict between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall control. Capitalized terms that
are not defined in this Agreement have the meanings given to them in the Plan.
The terms of the Award are:
1. Grant Date:                     , 200_ (the “Grant Date”)
2. Number of Restricted Stock Units Subject to this Award:
3. Vesting Schedule: Subject to the other terms and conditions of this Agreement
and the Plan, the Award will vest on the later of (a) three years from the Grant
Date or (b) January 9, 20___; provided that you have been continuously employed
since the Grant Date by the Company and its Affiliates and the economic
performance criteria set forth on Exhibit A (the “Economic Performance
Criteria”) are met by the Company. The day on which your Award is scheduled to
vest pursuant to this Section 3 is referred to in this Agreement as the
“Scheduled Vest Date.”
4. Conversion of Restricted Stock Units and Issuance of Shares. Subject to the
other terms of the Award, upon the Scheduled Vest Date, you shall receive, in
accordance with the terms and provisions of the Plan and this Agreement, one
share of Common Stock for each restricted stock
Version effective December 18, 2006

 



--------------------------------------------------------------------------------



 



unit (the “Shares”). The Company will transfer such Shares to you as soon as
administratively feasible following any vesting of the Award and your
satisfaction of any required tax withholding obligations. No fractional shares
shall be issued under this Agreement. No Shares shall be issued upon vesting of
the Award unless such issuance complies with all relevant provisions of law and
the requirements of any stock exchange upon which the Shares are then listed.
You understand that your participation in the Plan is conditioned on the Company
obtaining all necessary orders, decisions, rulings and approvals from the
relevant governmental regulatory authorities. The Company reserves the right to
determine the manner in which the Shares are delivered to you, including but not
limited to delivery by direct registration with the Company’s transfer agent or
delivery to a broker designated by the Company.
5. Termination of Employment.
(a) For all purposes of this Agreement, the term “Employment Termination Date”
shall mean the earlier of:

  (i)   the date, as determined by the Company, that you are no longer actively
employed by the Company or an Affiliate of the Company, and in the case of an
involuntarily termination, such date shall not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); or     (ii)   the date,
as determined by the Company, that your employer is no longer an Affiliate of
the Company.

(b) Except as provided in Sections 9(a), (b), (c) and (d) below, if your
Employment Termination Date occurs before the Scheduled Vest Date, the entire
Award as of your Employment Termination Date shall be forfeited and immediately
cancelled.
(c) The Compensation Committee of the Company’s Board of Directors (the
“Committee”) shall have the exclusive discretion to determine the Employment
Termination Date.
6. Right to Shares. You shall not have any right in, to or with respect to any
of the Shares (including any voting rights, rights with respect to cash
dividends paid by the Company on shares of its Common Stock or any other rights
whatsoever) issuable under the Award until the Award is settled by the issuance
of such Shares to you.
7. Tax Withholding.
(a) Regardless of any action the Company or your employer (the “Employer”) takes
with respect to any or all income tax, social insurance, payroll tax or other
tax-related withholding (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility and that Company and/or your Employer: (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including the grant, vesting or
issuance of Shares, the subsequent sale of Shares acquired pursuant to such
vesting and the receipt of any dividends or dividend equivalents (if any); and
(2) do not commit to structure the terms of the Award or any aspect of the Award
to reduce or eliminate your liability for Tax-Related Items.
As a condition and term of this Award, no election under Section 83(b) of the
United States Internal Revenue Code may be made by you with respect to this
Award.
(b) Prior to any taxable event arising as a result of the Award, you must make
such arrangements as the Company or its Affiliates may permit or require for the
satisfaction of tax withholding obligations (including U.S. federal, state and
local taxes and any non-U.S. taxes or social contributions) that the Company
determines are or may be required in connection with such event (the “Tax
Withholding Obligation”). In connection with fulfilling your Tax

2



--------------------------------------------------------------------------------



 



Withholding Obligation, you must provide to the Company the following
information and notify the Company of any changes to the same before any taxable
event arises as a result of the Award: your residence address, and, if
applicable to you because of your Retirement, the certification described in
Section 9(c) regarding your acceptance of employment with any Competitor of the
Company (the “Tax Withholding Information”). In the event you fail to timely and
accurately meet your obligations regarding the provision and maintenance of Tax
Withholding Information, then the Company may, in its sole discretion, cancel
your right to receive any of the Shares that are subject to this Award. The Tax
Withholding Information should be sent to ADC’s Stock Compensation Program
address listed on the last page of this Agreement. If permitted by the Company,
you may satisfy your Tax Withholding Obligation in one of the following two
ways:

  (i)   Direct Payment: you may elect to satisfy your Tax Withholding Obligation
by delivering to the Company, no later than three (3) U.S. business days after
any vesting (whether in whole or in part) of the Award, a wire transfer or
certified or cashier’s check payable to the Company in U.S. dollars equal to the
amount of the Tax Withholding Obligation, as determined by the Company. This is
referred to as a “Cash Payment Election”; or     (ii)   Share Withholding: you
may elect to have the Company retain from the Shares issuable upon any vesting
(whether in whole or in part) of the Award that number of Shares having a Fair
Market Value upon such vesting that is sufficient to satisfy your Tax
Withholding Obligation. This is referred to as a “Share Withhold Election.”

The Company reserves the right to specify from time-to-time which of the
foregoing two elections will be available and to specify the time and manner for
making an election. If no election is made by you or if you make a Cash Payment
Election and fail to deliver the required funds to the Company on a timely
basis, then the Company may, in its sole discretion, require a Share Withhold
Election. Your acceptance of this Award constitutes your consent and
authorization for the Company to take such action as may be necessary to
effectuate either such election.
(c) The Company may refuse to issue any Shares to you until you satisfy any Tax
Withholding Obligation.
(d) If your Tax Withholding Obligation is not satisfied by the means described
above, you authorize your Employer to withhold all such obligations from your
wages or other cash compensation paid to you by your Employer.
8. Transfer of Award. Your rights under the Award may not be sold, assigned,
transferred, pledged or disposed of in any way, except by will or by the laws of
descent and distribution.
9. Acceleration of Scheduled Vest Date/Portional Vesting.
 (a) In the event of a “Change in Control” of the Company both prior to the
Scheduled Vest Date and while you remain employed by the Company or any of its
Affiliates, then the entire Award shall become immediately vested on the
effective date of such Change in Control. For purposes of this Agreement, the
following terms shall have the following meanings:
 (1) “Change in Control” shall mean:

  (i)   a change in control of the Company of a nature that would be required to
be reported in response to Item 6(e) of Schedule 14A of Regulation 14A
promulgated under the U.S. Securities Exchange Act of 1934, as amended (the
“Exchange Act”), whether or not the Company is then subject to such reporting
requirement;

3



--------------------------------------------------------------------------------



 



  (ii)   the public announcement (which, for purposes of this definition, shall
include, without limitation, a report filed pursuant to Section 13(d) of the
Exchange Act) by the Company or any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) that such person has become the “beneficial
owner” (as defined in Rule 13d-3 promulgated under the Exchange Act), directly
or indirectly, of securities of the Company representing twenty percent (20%) or
more of the combined voting power of the Company’s then outstanding securities,
determined in accordance with Rule 13d-3, excluding, however, any securities
acquired directly from the Company (other than an acquisition by virtue of the
exercise of a conversion privilege unless the security being so converted was
itself acquired directly from the Company); however, that for purposes of this
clause the term “person” shall not include the Company, any subsidiary of the
Company or any employee benefit plan of the Company or of any subsidiary of the
Company or any entity holding shares of Common Stock organized, appointed or
established for, or pursuant to the terms of, any such plan;     (iii)   the
Continuing Directors cease to constitute a majority of the Company’s Board of
Directors;     (iv)   consummation of a reorganization, merger or consolidation
of, or a sale or other disposition of all or substantially all of the assets of,
the Company (a “Business Combination”), in each case, unless, following such
Business Combination, (A) all or substantially all of the persons who were the
beneficial owners of the Company’s outstanding voting securities immediately
prior to such Business Combination beneficially own voting securities of the
corporation resulting from such Business Combination having more than fifty
percent (50%) of the combined voting power of the outstanding voting securities
of such resulting Corporation and (B) at least a majority of the members of the
Board of Directors of the corporation resulting from such Business Combination
were Continuing Directors at the time of the action of the Board of Directors of
the Company approving such Business Combination;     (v)   approval by the
shareholders of the Company of a complete liquidation or dissolution of the
Company; or     (vi)   the majority of the Continuing Directors determine in
their sole and absolute discretion that there has been a change in control of
the Company.     (vii)   the definition of “Change in Control” is subject to
changes as may be determined by the Committee as necessary to comply with the
requirements of Section 409A of the Internal Revenue Code, as added by the
American Jobs Creation Act.

  (2)   “Continuing Director” shall mean any person who is a member of the Board
of Directors of the Company, while such person is a member of the Board of
Directors, who is not an Acquiring Person (as defined below) or an Affiliate or
Associate (as defined below) of an Acquiring Person, or a representative of an
Acquiring Person or of any such Affiliate or Associate, and who (i) was a member
of the Board of Directors on the date of this Agreement as first written above
or (ii) subsequently becomes a member of the Board of Directors, if such
person’s initial nomination for election or initial election to the Board of
Directors is recommended or approved by a majority of the Continuing Directors.
For purposes of this subparagraph (b), “Acquiring Person” shall mean any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
who or which, together with all Affiliates and Associates of such person, is the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing twenty
percent (20%) or more of the combined voting power of the Company’s then
outstanding securities, but shall not include the Company, any subsidiary of the
Company or any

4



--------------------------------------------------------------------------------



 



      employee benefit plan of the Company or of any subsidiary of the Company
or any entity holding shares of Common Stock organized, appointed or established
for, or pursuant to the terms of, any such plan; and “Affiliate” and “Associate”
shall have the respective meanings ascribed to such terms in Rule 12b-2
promulgated under the Exchange Act.

     (b) In the event your employment with your Employer is terminated prior to
the Scheduled Vest Date because of your death or long-term disability, then on
your Employment Termination Date a portion of this Award shall become
immediately vested in accordance with the following schedule:

  •   If your Employment Termination Date is two years or less but more than one
year before your Scheduled Vest Date, then one-third of the restricted stock
units (rounded down to the nearest whole unit) subject to this Award shall vest;
and     •   If your Employment Termination Date is one year or less before your
Scheduled Vest Date, then two-thirds of the restricted stock units (rounded down
to the nearest whole unit) subject to this Award shall vest.

     On your Employment Termination Date the portion of your Award that does not
vest will be forfeited and immediately cancelled. You hereby agree that any
determination that your employment has been terminated because of a long-term
disability shall be subject to the written acknowledgment and agreement of the
Company’s legal department made in its sole discretion.
     (c) In the event your employment with your Employer is terminated prior to
the Scheduled Vest Date either because of (i) your Retirement, (ii) an
Elimination of an Employment Position or (iii) a Divestiture, then on the
Scheduled Vest Date a portion of this Award shall become vested in accordance
with the following schedule (“Portional Vesting”) if the Economic Performance
Criteria are met by the Company:

  •   If your Employment Termination Date is two years or less but more than one
year before your Scheduled Vest Date, then one-third of the restricted stock
units (rounded down to the nearest whole unit) subject to this Award shall vest;
and     •   If your Employment Termination Date is one year or less before your
Scheduled Vest Date, then two-thirds of the restricted stock units (rounded down
to the nearest whole unit) subject to this Award shall vest.

In the event of your Retirement, any vesting of your Award also will be
conditioned upon you not accepting employment with any Competitor of the Company
at any time on or prior to the sooner of one year after your Employment
Termination Date and the Scheduled Vest Date. Prior to the delivery of any
shares to you pursuant to Section 4 of this Agreement, the satisfaction of this
condition must be evidenced by your execution of a written representation in a
form prepared by, and reasonably acceptable to, the Company that such condition
has been met by you. For the purposes of this Agreement, the following terms
shall have the following meanings:

(1)   “Retirement” shall mean the voluntary termination of your employment with
your Employer if (a) you are employed in a country on your Employment
Termination Date that on the Grant Date was not a member of the European Union
and (i) you are at least 55 years old, and (ii) your age in years plus your
years of service (as defined by the Company in its sole discretion for the
purposes of this Award) equals at least 65; or (b) you are employed in a country
on your Employment Termination Date that on the Grant Date was a member of the
European Union and you have at least 30 years of service (as defined by the
Company in its sole discretion for the purposes of this Award).

5



--------------------------------------------------------------------------------



 



  (2)   “Elimination of Employment Position” shall mean your employment with
your Employer is involuntarily terminated pursuant to a reduction in force
undertaken by the Company or one or more of its Affiliates;     (3)  
“Divestiture” shall mean the sale or transfer of the business that employs you
by the Company such that either (i) for any period of time immediately after the
moment the divestiture closes you are an Employee of such business but are no
longer employed by the Company or an Affiliate of the Company, or (ii) there has
been an involuntary termination of your employment with your employer both in
connection with and prior to the closing of the sale or transfer of such
business; and     (4)   “Competitor of the Company” shall mean any person or
entity who is, or is actively planning to engage in, the design, manufacture,
sale, distribution or servicing of any products or services that are sold in
competition with any of the products or services of the Company and its
Affiliates at any time while you are employed by such person or entity.

(d) Notwithstanding sub-paragraph (c), if the Company, in its sole discretion,
determines it necessary or appropriate with respect to your Award, then the
calculation of the Portional Vesting described above with respect to the
termination of your employment prior to the Scheduled Vesting Date because of
Retirement, Elimination of Employment Position or Divestiture may be altered. In
such an event, upon your Employment Termination Date a portion of this Award
shall become vested in accordance with the following schedule:

  •   If your Employment Termination Date is two years or less but more than one
year before your Scheduled Vest Date, then one-third of the restricted stock
units (rounded down to the nearest whole unit) subject to this Award shall vest
if the Company has achieved the Economic Performance Criteria for its fiscal
year ended October 31, 2006; and     •   If your Employment Termination Date is
one year or less before your Scheduled Vest Date, then two-thirds of the
restricted stock units (rounded down to the nearest whole unit) subject to this
Award shall vest if the Company has achieved the Economic Performance Criteria
for its fiscal years ended October 31, 2006 and 2007.

If the Company alters your Portional Vesting as provided immediately above, then
on your Employment Termination Date the portion of your Award that does not vest
will be forfeited and immediately cancelled.
10. Further Acts. You agree to execute and deliver any additional documents and
to perform any other acts necessary to give full force and effect to the terms
of this Agreement.
11. New, Substituted or Additional Securities. In the event of any stock
dividend, stock split or consolidation or any like capital adjustment of any of
the outstanding securities of the Company, all new, substituted or additional
securities or other property to which you become entitled by reason of the Award
shall be subject to forfeiture to the Company with the same force and effect as
is the Award immediately prior to such event.
12. Severability. In the event that any provision of this Agreement is deemed to
be invalid or unenforceable, the remaining provisions shall nevertheless remain
in full force and effect without being impaired or invalidated in any way.
13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota without regard to conflict of
laws principles. By accepting this Award, you agree to submit to the
jurisdiction of any state or federal court sitting in Minneapolis, Minnesota, in
any action or proceeding arising out of or relating to this Agreement or the
Award, and agree that all claims in respect of the action or proceeding may be
heard and determined in any such court. You also agree not to bring any action
or proceeding arising out of or relating to this Agreement in any

6



--------------------------------------------------------------------------------



 



other court. You hereby waive any defense of inconvenient forum to the
maintenance of any action or proceeding so brought and waive any bond, surety,
or other security that might be required of the Company or any of its Affiliates
with respect thereto. You further agree that a final judgment in any action or
proceeding so brought shall be conclusive and may be enforced by suit on the
judgment or in any other manner provided by law or in equity.
14. Limitation on Rights; No Right to Future Grants; Extraordinary Item. By
entering into this Agreement and accepting the Award, you acknowledge that:
(a) the Plan is discretionary and may be modified, suspended or terminated by
the Company at any time as provided in the Plan; (b) the grant of the Award is a
one-time benefit and does not create any contractual or other right to receive
future grants of awards or benefits in lieu of awards; (c) all determinations
with respect to any such future grants, including, but not limited to, the times
when awards will be granted, the number of shares subject to each award, the
award price, if any, and the time or times when each award will be settled, will
be at the sole discretion of the Company; (d) your participation in the Plan is
voluntary; (e) the value of the Award is an extraordinary item which is outside
the scope of your employment contract, if any; (f) the Award is not part of
normal or expected compensation for any purpose, including without limitation
for calculating any severance, resignation, termination, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments; (g) the future value of the Shares subject to the Award is
unknown and cannot be predicted with certainty, (h) neither the Plan, the Award
nor the issuance of the Shares confers upon you any right to continue in the
employ of (or any other relationship with) the Company or any of its Affiliates,
nor do they limit in any respect the right of the Company or any of its
Affiliates to terminate your employment or other relationship with the Company
or any of its Affiliates, as the case may be, at any time, (i) no claim or
entitlement to compensation or damages arises from termination of the Award
which results from the termination of your employment by the Company or your
Employer (for any reason and whether or not in breach of contract) or any
diminution in value of the Award or Shares issued pursuant to the Award and you
irrevocably release the Company and its Affiliates from any such claim that may
arise, (j) you consent to the delivery by electronic means of any notices,
documents or election forms related to the Award, the Plan or future grants
under the Plan, if any, and (k) notwithstanding any terms or conditions of the
Plan to the contrary, in the event of involuntary termination of your employment
(whether or not in breach of local labor laws), your right to receive Awards
under the Plan, if any, will terminate on the Employment Termination Date.
15. Data Privacy Consent. You hereby consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement by and among, as applicable, the Company and its Affiliates for
the exclusive purpose of implementing, administering and managing your
participation in the Plan.
You understand that the Company and its Affiliates hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company or its Affiliates, and details of all Awards
to you under the Plan, for the purpose of implementing, administering and
managing the Plan (“Data”). You understand that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in your country of residence or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than your country of residence. You may request a list with the
names and addresses of any potential recipients of the Data by contacting ADC’s
HR Stock Compensation Group. You authorize the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom you may elect to deposit any Shares acquired upon
settlement of the Award. You understand that Data will be held only as long as
is necessary to implement, administer and manage your participation in the Plan
and that you may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing ADC’s HR Stock Compensation Group. You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Plan. For more information on the consequences of your refusal to consent or
withdrawal of consent, you may contact ADC’s HR Stock Compensation Group.

7



--------------------------------------------------------------------------------



 



16. Execution of Award Agreement. Please acknowledge your acceptance of the
terms and conditions of the Award by signing one copy of this Agreement and
returning it to ADC’s HR Stock Compensation Group at the address listed below.
IF YOU DO NOT RETURN AN EXECUTED COPY OF THIS AGREEMENT TO ADC’S HR STOCK
COMPENSATION GROUP WITHIN SIXTY (60) DAYS OF THE MAIL DATE OF THIS AGREEMENT,
YOU WILL BE DEEMED TO HAVE REJECTED THIS AWARD AND YOU WILL HAVE NO FURTHER
RIGHTS WITH RESPECT TO THE AWARD.
Very truly yours,
ADC TELECOMMUNICATIONS, INC.

     
 
         
Vice President and General Counsel
   

ACCEPTANCE AND ACKNOWLEDGMENT
I accept the Restricted Stock Unit Award described in this Agreement and in the
Plan, and acknowledge receipt of a copy of this Agreement, the Plan and the Plan
Prospectus, and acknowledge that I have read them carefully and that I fully
understand their contents.

                  «FIRST_NAME» «LAST_NAME»   Dated:
 
             
Government/
  Tax Payer #    
 
       
Address
                 
 
             
 
             

Return to ADC’s HR Stock Compensation Group as follows:
Postal Mail:
ADC
Attn: Stock Compensation Program, MS 56
P.O. Box 1101
Minneapolis, MN 55440-1101 USA
Express Mail:
ADC
Attn: Stock Compensation Program, MS 56
13625 Technology Drive
Eden Prairie, MN 55344 USA
Facsimile:
ADC
Attn: Stock Compensation Program
+1-952-238-1525

8